Case 1:20-cv-00438-C Document 2 Filed 09/08/20 Page 1 of 3                PageID #: 127




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA


   POARCH BAND OF CREEK                    :
   INDIANS,

                  Plaintiff(s),            :

   vs.                                     :    CIVIL ACTION 20-0438-C

   MCKESSON CORPORATION, et al., :

                  Defendant(s).            :


                        NOTICE OF ASSIGNMENT TO
               UNITED STATES MAGISTRATE JUDGE FOR TRIAL


          This civil action has been randomly assigned to United States Magistrate

   Judge William E. Cassady for all purposes including trial. In accordance with 28

   U.S.C. § 636(c), the Magistrate Judges of this District Court have been designated

   to conduct any and all proceedings in a civil case, including a jury or non-jury

   trial, and to order the entry of a final judgment, upon the consent of all parties.

   An appeal from a judgment entered by a Magistrate Judge may be taken directly

   to the United States Court of Appeals for the Eleventh Circuit in the same manner

   as an appeal from any other judgment of a district court.

          You have the right to have your case reassigned to a United States District

   Judge for trial and disposition. If you wish to have the case reassigned, you or

   your attorney need only return the Request for Reassignment to a United States

   District Judge (attached) by email to Edwina_Crawford@alsd.uscourts.gov. Do

   not electronically file document.
Case 1:20-cv-00438-C Document 2 Filed 09/08/20 Page 2 of 3                PageID #: 128




          The plaintiff shall serve a copy of this notice and attachments immediately

   upon all other parties that have been served with the summons and complaint

   pursuant to Rules 4 and 5, Federal Rules of Civil Procedure.

          This notice was electronically mailed to counsel of record on the 8th day of

   September, 2020.

                                        CHARLES R. DIARD, JR., CLERK



                                        By:       s/Edwina E. Crawford
                                                Deputy Clerk
Case 1:20-cv-00438-C Document 2 Filed 09/08/20 Page 3 of 3                 PageID #: 129




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA


   POARCH BAND OF CREEK                    :
   INDIANS,

                  Plaintiff(s),            :

   vs.                                     :    CIVIL ACTION 20-0438-C

   MCKESSON CORPORATION, et al., :

                  Defendant(s).            :

                    REQUEST FOR REASSIGNMENT TO A
         UNITED STATES DISTRICT JUDGE FOR TRIAL AND DISPOSITION

           The undersigned party hereby DECLINES to consent to the assignment of

   this case to a United States Magistrate Judge for trial and disposition and hereby

   REQUESTS the reassignment of this case to a United States District Judge.1


           Date                          Signature___________________________


                                         Counsel For_________________________


                                         Address_____________________________




           1
            Return the Request for Reassignment to a United States District Judge to
   the Clerk of Court by email to Edwina_Crawford@alsd.uscourts.gov. DO NOT
   ELECTRONICALLY FILE DOCUMENT.
